                                                           Aug 05, 2021

                                                          s/ JeremyHeacox




                                            21-M-445 (SCD)




Case 2:21-mj-00445-SCD Filed 08/05/21 Page 1 of 13 Document 1
                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

            I, Clinton Blauser, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND


       1.        I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the location

of the cellular telephone assigned call number 414-509-3096 (the “Target Cell Phone”), whose

service provider is T-Mobile (“Service Provider”), a wireless telephone service provider

headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054. The Target Cell Phone is

described herein and in Attachment A, and the location information to be seized is described herein

and in Attachment B.

       2.        Because this warrant application seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3)

& (4), I also make this affidavit in support of an application by the United States of America for

an order pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen

registers and trap and trace devices (“pen-trap devices”) to record, decode, and/or capture dialing,

routing, addressing, and signaling information associated with each communication to or from the

Target Cell Phone .

       3.        I am a Deputy with the United States Marshals Service and have been for over 10

years. Prior to that, I spent three years working for the Allen County Sheriff’s Department in Allen

County, Indiana, as a Police Officer and a Confinement Officer. As a part of my duties, I conduct

investigations to locate federal and state fugitives.


                                                   2

            Case 2:21-mj-00445-SCD Filed 08/05/21 Page 2 of 13 Document 1
       4.        The facts in this affidavit come from my personal observations, my training and

experience, my review of documents, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       5.        Based on the facts set forth in this affidavit, there is probable cause to believe that

ROBERT BEAN has violated Title 21, United States Code, Sections 846, 841(a)(1), 841(b)(1)(A),

841(b)(1)(B), and 841(b)(1)(C). BEAN was charged with these crimes on or about January 20,

2021 and is the subject of an arrest warrant issued that day. There is also probable cause to believe

that the location information described in Attachment B will assist law enforcement in arresting

BEAN, who is a “person to be arrested” within the meaning of Federal Rule of Criminal Procedure

41(c)(4).

       6.        There is reason to believe that BEAN is aware of these charges. In December 2020,

Special Agents with the Drug Enforcement Administration (DEA) interviewed BEAN’s mother

and inquired about his whereabouts due to a possible threat to his life from a co-defendant. In June

2021, the United States Marshals Service in Georgia interviewed BEAN’s daughter and her mother

about BEAN’s whereabouts.

       7.        The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

                                        PROBABLE CAUSE

       8.        The United States, including United States Marshals Service is conducting a

criminal investigation of ROBERT E. BEAN regarding possible violations of 21 U.S.C. §§ 846,

841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 841(b)(1)(C) (conspiracy to manufacture, distribute,

                                                   2

            Case 2:21-mj-00445-SCD Filed 08/05/21 Page 3 of 13 Document 1
and possess with intent to distribute a controlled substance, and distribution of a controlled

substance).

       9.       On June 16, 2021, the United States Marshals Service in the Northern District of

Georgia interviewed BEAN’s daughter, Lachyna Bean, regarding BEAN’s whereabouts. Lachyna

Bean claimed to not know where BEAN was located, but suspected BEAN was still in the

Milwaukee area. Lachyna Bean stated that she received information that there was a possible “hit”

out for BEAN. The United States Marshals Service obtained the cell phone number of 678-847-

7329 for Lachyna Bean.

       10.      On August 3, 2021, the United States Marshals Service obtained historical toll

records for 678-847-7329. I observed communications between 678-847-7329 and 414-509-3096

between June 30, 2021 and July 1, 2021. I proceeded to run the number 414-509-3096 through a

law enforcement database to establish the cell phone carrier and a potential subscriber. The

database showed that the subscriber of the number was “Robert Bean.”

       11.      On August 4, 2021, the United States Marshals Service obtained historical toll

records and subscriber information for 414-509-3096. According to T-Mobile, the subscriber of

call number 414-509-3096 was ROBERT BEAN with a registered address of 2858 North 17th

Street, Milwaukee, Wisconsin. I know that 2858 North 17th Street, Milwaukee, Wisconsin is a

family address for BEAN and is used by multiple family members related to BEAN. I analyzed

the historical records for call number 414-509-3096 and determined that the target number was

communicating with many of BEAN’s family members, specifically his mother Wanda Bean.

Among the top callers, several numbers were identified as associates of BEAN’s that were also

Facebook friends with BEAN’s old Facebook account of “Bo Bean.”




            Case 2:21-mj-00445-SCD Filed 08/05/21 Page 4 of 13 Document 1
                                 TECHNICAL BACKGROUND

       12.     In my training and experience, I have learned that the Service Provider is a company

that provides cellular communications service to the general public. I also know that providers of

cellular communications service have technical capabilities that allow them to collect and generate

information about the locations of the cellular devices to which they provide service, including

cell-site data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data

identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular device and, in some cases, the “sector” (i.e., faces of the towers) to

which the device connected. These towers are often a half-mile or more apart, even in urban areas,

and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless device

does not necessarily serve every call made to or from that device. Accordingly, cell-site data

provides an approximate general location of the cellular device.

                                           Cell-Site Data

       13.     Based on my training and experience, I know that the Service Provider can collect

cell-site data on a prospective basis about the Target Cell Phone. Based on my training and

experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as the Service Provider typically collect and retain cell-site data pertaining to cellular devices

to which they provide service in their normal course of business in order to use this information

for various business-related purposes.




          Case 2:21-mj-00445-SCD Filed 08/05/21 Page 5 of 13 Document 1
                              E-911 Phase II / GPS Location Data

       14.     I know that some providers of cellular telephone service have technical capabilities

that allow them to collect and generate E-911 Phase II data, also known as GPS data or latitude-

longitude data. E-911 Phase II data provides relatively precise location information about the

cellular telephone itself, either via GPS tracking technology built into the phone or by triangulating

on the device’s signal using data from several of the provider’s cell towers. As discussed above,

cell-site data identifies the “cell towers” (i.e., antenna towers covering specific geographic areas)

that received a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces

of the towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest

to a wireless device does not necessarily serve every call made to or from that device. Accordingly,

cell-site data is typically less precise that E-911 Phase II data. Based on my training and

experience, I know that the Service Provider can collect E-911 Phase II data about the location of

the Target Cell Phone, including by initiating a signal to determine the location of the Target Cell

Phone on the Service Provider’s network or with such other reference points as may be reasonably

available.

                                          Pen-Trap Data

       15.     Based on my training and experience, I know each cellular device has one or more

unique identifiers embedded inside it. Depending on the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile

Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a Mobile Subscriber

Integrated Services Digital Network Number (“MSISDN”), an International Mobile Subscriber

Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”). The unique



         Case 2:21-mj-00445-SCD Filed 08/05/21 Page 6 of 13 Document 1
identifiers – as transmitted from a cellular device to a cellular antenna or tower – can be recorded

by pen-trap devices and indicate the identity of the cellular device making the communication

without revealing the communication’s content.

                                     Subscriber Information

       16.     Based on my training and experience, I know that wireless providers such as the

Service Provider typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the subscriber,

such as name and address, and the method(s) of payment (such as credit card account number)

provided by the subscriber to pay for wireless communication service. I also know that wireless

providers such as the Service Provider typically collect and retain information about their

subscribers’ use of the wireless service, such as records about calls or other communications sent

or received by a particular device and other transactional records, in their normal course of

business. In my training and experience, this information may constitute evidence of the crimes

under investigation because the information can be used to identify the Target Cell Phone’s user

or users and may assist in the identification of co-conspirators and/or victims.

                                AUTHORIZATION REQUEST

       17.     Based on the foregoing, I request that the Court issue the proposed warrant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       18.     I further request that the Court direct the Service Provider to disclose to the

government any information described in Section I of Attachment B that is within its possession,

custody, or control.

       19.     I also request that the Court direct the Service Provider to furnish the government

all information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference with



         Case 2:21-mj-00445-SCD Filed 08/05/21 Page 7 of 13 Document 1
the Service Provider’s services, including by initiating a signal to determine the location of the

Target Cell Phone on the Service Provider’s network or with such other reference points as may

be reasonably available, and at such intervals and times directed by the government. The

government shall reasonably compensate the Service Provider for reasonable expenses incurred in

furnishing such facilities or assistance.

       20.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. ROBERT BEAN has remained a fugitive since January 2021.

Providing immediate notice to the subscriber or user of the Target Cell Phone would seriously

jeopardize the ongoing investigation, as such a disclosure would give that person an opportunity

to destroy evidence, change patterns of behavior, notify confederates, and flee from prosecution.

See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B, which is incorporated into the

warrant, the proposed search warrant does not authorize the seizure of any tangible property. See

18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant authorizes the seizure of any

wire or electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic

information, there is reasonable necessity for the seizure for the reasons set forth above. See 18

U.S.C. § 3103a(b)(2).

       21.     Because the warrant will be served on the Service Provider, who will then compile

the requested records at a time convenient to it, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night. I further request that the Court authorize

execution of the warrant at any time of day or night, owing to the potential need to locate the Target

Cell Phone outside of daytime hours.



          Case 2:21-mj-00445-SCD Filed 08/05/21 Page 8 of 13 Document 1
                                 ATTACHMENT A

                              Property to Be Searched

1. Records and information associated with the cellular device assigned call number 414-509-

    3096 (referred to herein and in Attachment B as “the Target Cell Phone”), with listed

    subscriber(s) ROBERT BEAN, that is in the custody or control of T-Mobile (referred to

    herein and in Attachment B as the “Provider”), a wireless communications service

    provider that is headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054.


2. The Target Cell Phone.




     Case 2:21-mj-00445-SCD Filed 08/05/21 Page 9 of 13 Document 1
                                   ATTACHMENT B

                             Particular Things to be Seized

I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), the Provider is required to disclose to the government the following information

pertaining to the Account listed in Attachment A:

        a. The following subscriber and historical information about the customers or
           subscribers associated with the Target Cell Phone for the time period from July 5,
           2021 to August 5, 2021:

                i. Names (including subscriber names, user names, and screen names);

               ii. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

              iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

               v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);

              vii. Other subscriber numbers or identities (including the registration Internet
                   Protocol (“IP”) address);

             viii. Means and source of payment for such service (including any credit card or
                   bank account number) and billing records; and

                                             2

      Case 2:21-mj-00445-SCD Filed 08/05/21 Page 10 of 13 Document 1
       ix. All records and other information (not including the contents of
           communications) relating to wire and electronic communications sent or
           received by the Target Cell Phone, including:

            (A) the date and time of the communication, the method of the
            communication, and the source and destination of the communication (such
            as the source and destination telephone numbers (call detail records), email
            addresses, and IP addresses); and

             (ii) information regarding the cell tower and antenna face (also known as
            “sectors” through which the communications were sent and received).

 b. Information associated with each communication to and from the Target Cell Phone
    for a period of 30 days from the date of this warrant, including:

        i. Any unique identifiers associated with the cellular device, including ESN,
           MEIN, MSISDN, IMSI, SIM, or MIN;

        ii. Source and destination telephone numbers;

       iii. Date, time, and duration of communication; and

       iv. All data about the cell towers (i.e. antenna towers covering specific
           geographic areas) and sectors (i.e. faces of the towers) to which the Target
           Cell Phone will connect at the beginning and end of each communication.

    The Court has also issued an order pursuant to 18 U.S.C. § 3123, dated today, for
    such information associated with the Target Cell Phone.

 c. Information about the location of the Target Cell Phone for a period of 30 days,
    during all times of day and night. “Information about the location of the Subject
    Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude
    data, and other precise location information.

        i. To the extent that the information described in the previous paragraph
           (hereinafter, “Location Information”) is within the possession, custody, or
           control of the Provider, the Provider is required to disclose the Location
           Information to the government. In addition, the Provider must furnish the
           government all information, facilities, and technical assistance necessary to
           accomplish the collection of the Location Information unobtrusively and
           with a minimum of interference with the Provider’s services, including by
           initiating a signal to determine the location of the Target Cell Phone on the
           Provider’s network or with such other reference points as may be reasonably
           available, and at such intervals and times directed by the government. The




Case 2:21-mj-00445-SCD Filed 08/05/21 Page 11 of 13 Document 1
          government shall compensate the Provider for reasonable expenses incurred
          in furnishing such facilities or assistance.

       ii. This warrant does not authorize the seizure of any tangible property. In
           approving this warrant, the Court finds reasonable necessity for the seizure
           of the Location Information. See 18 U.S.C. § 3103a(b)(2).




Case 2:21-mj-00445-SCD Filed 08/05/21 Page 12 of 13 Document 1
   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence and instrumentalities

of violations of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 841(b)(1)(C)

involving ROBERT BEAN during the period from October 20, 2020 to the present.

         All information described above in Section I that will assist in arresting ROBERT BEAN,

who was charged with violating 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and

841(b)(1)(C) on January 20, 2021, is the subject of an arrest warrant issued on that date, and is a

“person to be arrested” within the meaning of Federal Rule of Criminal Procedure 41(c)(4).

         Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things particularly

described in this Warrant.




          Case 2:21-mj-00445-SCD Filed 08/05/21 Page 13 of 13 Document 1
